DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claims 1-3 and 5-11 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Matsumoto et al. (WO 2017/150380 A1).
	Matsumoto et al. discloses the following compound:

    PNG
    media_image1.png
    149
    186
    media_image1.png
    Greyscale

(page 35) such that X3 = N, X1-2 = CR (with R = unsubstituted C12 aryl (biphenyl), a = 1, R11 = hydrogen, R5-6 and R3-4 = linked to each other to form a ring, R7-8 = R1-2 = hydrogen, and L = single bond of Applicant’s formula (1); B1-4 = hydrogen in the Applicant’s formula recited in Claim 3; corresponds to C-183 as recited by the Applicant in Claim 8.  Matsumoto et al. discloses an organic electroluminescent (EL) device comprising the following layers:  substrate, anode, hole-injecting layer, hole-transporting layer, light-emitting layer, electron-transporting layer, and cathode (page 11 of the Machine Translation); its inventive compounds comprise the light-emitting layer as host or dopant material and/or as material comprising the hole-transporting and/or electron-transporting layer (page 10 of the Machine Translation).

5.	Claims 1, 2, 4-7, and 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ito et al. (US 2015/0318510 A1).
	Ito et al. discloses the following compound:

    PNG
    media_image2.png
    191
    242
    media_image2.png
    Greyscale

(page 33) such that X1-3 = CR (with R = hydrogen), a = 1, R11 = hydrogen, L = single bond, R5-8 = R1 = R4 = hydrogen, and R2-3 = linked to each other to form a ring of aRb (with Ra-b = methyl) and B9-12 = hydrogen of Applicant’s formula recited in Claim 4.  Ito et al. further discloses an organic electroluminescent (EL) device comprising the following layers:  anode, hole-injecting layer, hole-transporting layer, light-emitting layer, electron-transporting layer, electron-injecting layer, and cathode ([0015]-[0016]); its inventive compounds comprise a mixed organic layer interposed between the light-emitting layer and the electron-transporting layer ([0016], [0035]).

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

8.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto et al. (WO 2017/150380 A1) as applied above and in further view of Cho et al. (US 2016/0133853 A1).
Matsumoto et al. discloses the organic electroluminescent (EL) device of Claim 11 as shown above in the 35 U.S.C. 102(a)(1) and 102(a)(2) rejection.  Matsumoto et al. discloses preference for aromatic tertiary amine compounds as materials comprising the hole-injecting and/or transporting layer (page 12 of the Machine Translation).  However, Matsumoto et al. does not explicitly disclose the compound of Applicant’s formula (11).
	Cho et al. discloses the following compound as suitable material comprising the hole-transporting layer of an organic EL device ([0054]):

    PNG
    media_image3.png
    329
    396
    media_image3.png
    Greyscale

(page 8) such that n = 0, L1 = unsubstituted C6 arylene (phenylene), p = q = 1, R12-13 = hydrogen, m = 1, L2 = unsubstituted C6 arylene (phenylene), Ar5 = substituted C13 aryl (9,9’dimethylfluorenyl), and Ar6 = unsubstituted C6 aryl (phenyl) of Applicant’s formula (11).  It would have been obvious to incorporate the above compound as disclosed by Cho et al. (above) to the hole-transporting layer of the organic EL device as disclosed by Matsumoto et al.  The motivation is provided by the disclosure of Cho et al., which is directed to suitable compounds for use in the hole-transporting layer of an organic EL device; further motivation is provided by the fact that the compound itself is an aromatic .

9.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Ito et al. (US 2015/0318510 A1) as applied above and in further view of Cho et al. (US 2016/0133853 A1).
	Ito et al. discloses the organic electroluminescent (EL) device of Claim 11 as shown above in the 35 U.S.C. 102(a)(1).  Ito et al. discloses the presence of a hole-transporting layer interposed between the light-emitting layer and the anode ([0015]).  However, Ito et al. does not explicitly disclose the compound of Applicant’s formula (11).
	Cho et al. discloses the following compound as suitable material comprising the hole-transporting layer of an organic EL device ([0054]):

    PNG
    media_image3.png
    329
    396
    media_image3.png
    Greyscale

(page 8) such that n = 0, L1 = unsubstituted C6 arylene (phenylene), p = q = 1, R12-13 = hydrogen, m = 1, L2 = unsubstituted C6 arylene (phenylene), Ar5 = substituted C13 aryl (9,9’dimethylfluorenyl), and Ar6 = unsubstituted C6 aryl (phenyl) of Applicant’s formula (11).  It would have been obvious to incorporate the above compound as disclosed by 

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L YANG whose telephone number is (571)270-1137. The examiner can normally be reached Mon-Fri, 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer A Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/JAY YANG/Primary Examiner, Art Unit 1786